Name: Commission Regulation (EC) No 264/1999 of 4 February 1999 amending Regulation (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined Nomenclature
 Type: Regulation
 Subject Matter: cooperation policy;  animal product;  foodstuff;  consumption
 Date Published: nan

 Avis juridique important|31999R0264Commission Regulation (EC) No 264/1999 of 4 February 1999 amending Regulation (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined Nomenclature Official Journal L 032 , 05/02/1999 P. 0003 - 0004COMMISSION REGULATION (EC) No 264/1999 of 4 February 1999 amending Regulation (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined NomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2),Having regard to Commission Regulation (EEC) No 139/81 of 16 January 1981 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined Nomenclature (3), as last amended by Regulation (EC) No 134/1999 (4), and in particular Article 5(2) thereof,Whereas New Zealand has nominated a new issuing agency for certificates of authenticity; whereas Annex II to Regulation (EEC) No 139/81 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1 Annex II to Regulation (EEC) No 139/81 is hereby replaced by the following:'ANNEX II>TABLE>Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 210, 28. 7. 1998, p. 17.(3) OJ L 15, 17. 1. 1981, p. 4.(4) OJ L 17, 21. 1. 1999, p. 22.